Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 1 of 17 PageID: 1



Daniel E. Bryer
dbryer@rc.com
ROBINSON + COLE LLP
Chrysler East Building
666 Third Avenue, 20th Floor
New York, NY 10017
Phone: 212-451-2929
Facsimile: 212-451-2999

Robert R. Brunelli (to be admitted pro hac vice)
rbrunelli@sheridanross.com
Matthew C. Miller (to be admitted pro hac vice)
mmiller@sheridanross.com
SHERIDAN ROSS P.C.
1560 Broadway, Suite 1200
Denver, CO 80202
Phone: 303-863-9700
Facsimile: 303-863-0223
Litigation@sheridanross.com

Attorneys for Plaintiff
Aqua Lighting Technologies, LLC


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


Aqua Lighting Technologies, LLC,
a Virginia limited liability company,
                                                   No.
       Plaintiff,
v.
                                                   COMPLAINT WITH JURY DEMAND
Hayward Industries, Inc.,
a New Jersey corporation, and
Hayward Pool Products, Inc.,
a New Jersey corporation,
       Defendants.


       Plaintiff Aqua Lighting Technologies, LLC ("ALT"), for its Complaint with Jury

Demand against Defendants Hayward Industries, Inc. and Hayward Pool Products, Inc.

(collectively "Hayward"), alleges as follows:
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 2 of 17 PageID: 2



                                       I. THE PARTIES

       1.      Plaintiff Aqua Lighting Technologies, LLC ("ALT") is a Virginia limited liability

company having a principal place of business at 801 2nd Street, Suite 1110, Seattle, Washington

98104, and was formed to hold, license and enforce U.S. Patent No. 6,616,291 ("the '291

Patent").

       2.      Defendant Hayward Industries, Inc. is a New Jersey corporation with its corporate

headquarters located at 620 Division Street, Elizabeth, New Jersey 07201.

       3.      Defendant Hayward Pool Products, Inc. is a subsidiary and/or division of

Hayward Industries, Inc., with its corporate headquarters located at 620 Division Street,

Elizabeth, New Jersey 07201.

       4.      Hayward designs, manufactures, markets, and sells swimming pool and spa

equipment and accessories, including LED underwater lighting assemblies, from, upon

information and belief, its New Jersey facility. Hayward sells such products in this judicial

district, across the United States, and throughout various parts of the world.

                              II. JURISDICTION AND VENUE

       5.      This action arises under the laws of the United States, 35 U.S.C. § 101 et seq., for

patent infringement. The Court has original subject matter jurisdiction over the asserted claim

pursuant to 28 U.S.C. §§ 1331 and 1332.

       6.      This Court has personal jurisdiction over Hayward for at least the following

reasons: (1) Hayward has its corporate headquarters and nerve center in the State of New Jersey;

(2) Hayward has committed acts of patent infringement and induced and contributed to acts of

patent infringement by others in this District and in New Jersey; (3) Hayward engages in other

persistent courses of conduct and derives substantial revenue from products and/or services




                                                 2
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 3 of 17 PageID: 3



provided to individuals in this District and in New Jersey; and (4) Hayward has purposefully

established systematic and continuous contacts with this District and should reasonably expect to

be brought into Court here.

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400 because (1)

Hayward has its corporate headquarters and nerve center in the State of New Jersey; and (2)

Hayward has committed acts of patent infringement and induced acts of patent infringement by

others in this District and in New Jersey.

                               III. GENERAL ALLEGATIONS

       A.      The Invention and '291 Patent

       8.      David A. Love is a principal in Rosstech Signals, Inc., a company that, among

other things, designs and sells signal processing systems and devices for use in the pool and spa

industry. In 1999, Love realized there was a need to replace then prevalent, but failure-prone,

incandescent lighting assemblies in pools and spas with much more reliable light emitting diode

(LED) lighting assemblies. He also recognized that these new LED assemblies could emit more

than a single light color, and therefore offered to provide superior functionality compared to their

incandescent counterparts.

       9.      Love believed these new assemblies should be easily installable into preexisting

pool and spa systems, which would require using existing wiring and switches. If pool and spa

builders did not need to learn how to install new switching or wiring when using the new lighting

assemblies, his new lighting products would, he reasoned, be readily adopted for use in both

existing and new spas and pools.

       10.     Love also believed that individual LEDs could be arranged in various desired

"banks," perhaps based upon the color or intensity of the light to be emitted by the LEDs




                                                 3
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 4 of 17 PageID: 4



included in the bank, could, if separately controlled by a local programmable controller, provide

independent color switching and "light shows" not previously available with incandescent pool

light bulbs.

        11.    Love's perceived need to integrate new LED technology into the pool and spa

industry, by adapting it to preexisting wiring, yet control the local programmable processor to

allow the user to switch between light colors and light shows, inspired him to invent a unique

LED underwater lighting assembly. Love conceived of and created an underwater lighting

assembly with a circuit board containing, inter alia, a plurality of LEDs separated into banks,

each bank with an assigned color. An on-board processor would be pre-programmed to emit

constant colors or light shows, by fading out one color while simultaneously fading in a new

color. The on-board processor was capable of sensing the cycling between on and off power

states, using that information to switch between pre-programmed light states based on the

number of on/off cycles.

        12.    Love filed a patent application with the United States Patent and Trademark

Office ("USPTO") on December 20, 2000 and obtained issued U.S. Patent No. 6,616,291 on

September 9, 2003, entitled "Underwater Lighting Assembly" ("the '291 Patent"). (A copy of the

'291 Patent is attached as Exhibit 1, and its file history is attached as Exhibit 2, which are both

incorporated herein by reference.) The '291 Patent has 20 claims and cites 6 prior art patent

references, the earliest dating from 1997.

        13.    As the sole inventor, Love was the sole owner of the '291 Patent. He assigned all

right, title and interest in the '291 Patent, including the right to collect damages for past, present

and future damages for infringement thereof, to Rosstech Signals, Inc., which has since assigned

those rights to ALT. Those assignments have been recorded, respectively, at Reel 011975,




                                                  4
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 5 of 17 PageID: 5



Frame 0247, and Reel 043761, Frame 0443 of the USPTO Assignment and Recording Branch.

(Copies of those assignments are attached as Exhibit 3 and incorporated herein by reference.)

        14.     The novelty and use of one embodiment of Love's invention is described within

the '291 Patent as follows:

        Control circuitry allows the separate LED colors installed to be powered from a
        simple two wire industry standard 12 VAC power supply with simple on/off
        Switching. This eliminates the required running of multi-conductor wire to
        control the LED arrays from a multi-position switch. Cycling the on/off switch
        allows the control circuitry to cycle illumination between the installed LED colors
        and allows for the addition of a "sequencing" or "modulation" mode in which the
        various installed colors are cycled randomly at varying intervals with a "fade up"
        and "fade down" in intensity producing attractive color combinations and
        intensity effects. Additional modes programmed into the processor can offer
        illumination in any of an essentially infinite spectrum comprised of the previously
        mentioned blending of LED colors in varying intensities and combinations.

(Exh. 1, at 5:26-40.)

        15.     Independent Claim 1 of the '291 Patent reads:

        An underwater lighting assembly comprising:
                a waterproof housing for underwater submersion;
                a round front access LED board disposed within a water proof chamber of
        the housing;
                a plurality of LEDs and a programmable controller mounted on said board
        within the housing, the LEDs arranged in a plurality of banks, and
                a power supply that powers the controller and the LEDs, the controller
        configured to control the LEDs in response to switching of the power supply
        between on and off states.

(Id. at 6:34-44.)

        16.     Claim 2, dependent upon Claim 1, further claims an underwater lighting assembly

wherein the LEDs are independently controllable to adjust intensity. Claim 3, also dependent

upon Claim 1, claims a configuration of three banks of LEDs.

        17.     Independent Claim 7 claims a control system for controlling LEDs installed on a

board in an underwater lighting assembly.        Claim 7 explains an on-board programmable

controller for generating operating signals in response to switching the power on and off, with


                                                5
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 6 of 17 PageID: 6



switching transistors between the controller and LEDs in a plurality of banks, and the controller

operative to fade between different colors.1

        18.     The '291 Patent includes other independent and dependent claims in addition to

Claims 1, 2, 3, and 7.

        19.     The utility of Love's invention is evidenced by the fact that, upon information and

belief, most color LED pool and spa light fixtures utilize the technology claimed in the '291

Patent to provide a modern level of functionality and ambiance in pools and spas, but are capable

of using pre-existing two or three wire systems and a simple switch to communicate with the

assembly.

        B.      The Infringing Products Sold by Hayward

        20.     Hayward claims on its LinkedIn page to be "a leading global manufacturer and

marketer of both residential and commercial pool and spa equipment." According to its website,

Hayward offers "a complete line of technologically advanced pumps, filters, heaters, heat pumps,

automatic pool cleaners, lighting, controls and salt chlorine generators . . ." and has been helping

pool owners for over 80 years.       See https://www.hayward-pool.com/shop/en/pools/hayward-

about-us, last visited February 27, 2019. Upon information and belief, Hayward offers its

products through various retailers and wholesalers throughout the United States and worldwide.

        21.     Hayward has and is continuing to infringe upon claims of the '291 Patent by its

manufacture, offer for sale and sale of numerous lighting products in violation of 35 U.S.C. §

271 (a), (b) and/or (c).

        22.     As of the filing of this Complaint, Hayward manufactures and offers for sale

various underwater pool and spa lighting fixtures, including the ColorLogic line of pool and spa

1
  Claim 7 contains an obvious typographical error made by the USPTO when it ordered the
patent for publication; instead of "a non-board," it should read "an on-board."

                                                 6
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 7 of 17 PageID: 7



LED lighting fixtures, including the Universal ColorLogic, ColorLogic 320 & 160, ColorLogic

80 & 40, and ColorLogic 4.0 lines.     The ColorLogic lines sold by Hayward consist of a

waterproof housing for underwater submersion and include a round front access, LED board, a

plurality of LEDs grouped into banks and powered by a power supply within the unit, and a

controller located on the board and powered by a power supply and configured to control the

LEDs in response to switching the power supply between on and off states. By way of example,

the front of the Hayward ColorLogic 4.0 SP0527SLED30, with and without lens and faceplate, is

shown below:




                                             7
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 8 of 17 PageID: 8




        23.    The photo directly above shows an array of nearly 30 LEDs grouped by colors

red, green, and blue around the center of the board. Upon information and belief, the controller

is located on the upper part of the pictured circuit board. The Installation and Operation Manual

for this product instructs the user to connect the three wires – power, neutral, and ground – to a

power load center equipped with a common switch. (A copy of the Installation and Operation

Manual is attached as Exhibit 4 and incorporated herein by reference.) The Manual further

describes 12 separate light "programs," such as "fixed," "Deep Blue Sea" and "Emerald," and

"shows" such as "Twilight – Slow Color Wash" and "Gemstone – Blue/Green/Magenta Fade."

As described by Hayward, the functionality of turning on the light and changing colors and of

performing a color show is controlled by cycling the power supplied to the board on and off:

        The Hayward ColorLogic [] is operated through power-cycling: a method of
        changing modes which requires no special controller or interface. To activate the
        light, simply turn on the switch. To deactivate the light, turn off the switch. To
        advance to the next program, turn the switch off, then back on within 10 seconds.

(Exh. 4, at 12.)



                                                8
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 9 of 17 PageID: 9



        24.    As of the filing of this Complaint, Hayward's website advertises at least 44

different current models of the Hayward ColorLogic underwater LED lighting assemblies (the

"Accused Products"). Upon information and belief, each of these models contains the same basic

elements, infringe claims of the '291 Patent, and are functionally and physically analogous in all

material ways. Upon further information and belief, Hayward has manufactured, offered for

sale, and sold discontinued models that are functionally and physically analogous in all material

ways.

        25.    Hayward has and is continuing to directly and indirectly infringe, both literally

and through the doctrine of equivalents, claims of the '291 Patent by its offer for sale and sale of

the ColorLogic line of light fixtures in violation of 35 U.S.C. § 271 (a), (b) and/or (c).

        C.     Hayward's Infringement of the '291 Has Been and Is Willful

        26.    Hayward is the assignee of U.S. Patent No. 9,084,314. (See Exhibit 5,

incorporated herein by reference, "the '314 Patent").

        27.    The '314 Patent issued from Application No. 11/964,685 filed on November 28,

2007 and claims priority to provisional patent Application No. 60/861,607 filed on November

28, 2006. The '314 Patent and its applications thus post-date the '291 Patent.

        28.    The '314 Patent is entitled "Programmable Underwater Lighting System," and is

directed towards "a programmable underwater lighting system for pools and spas [with a]

plurality of underwater lights, each having a plurality of LEDs for producing light of various

colors, a microprocessor for controlling the plurality of LEDs, and a memory in communication

with the microprocessor containing one or more stored control programs, allow for the

generation of various lighting effects in a pool or spa." (Exh. 5, at Abstract.)

        29.    The '314 Patent "Background of the Invention" states:




                                                  9
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 10 of 17 PageID: 10



                [R]ecently, colored lights have been used, with programmable controllers
        for turning selected lights on and off, effectively producing an underwater light
        show for the pool's users. In a typical application, an underwater light fixture (also
        called a luminaire) includes an array of light-emitting diodes (LEDs) coupled to a
        microprocessor. A specific color is obtained by powering different LEDs in
        combinations of primary colors (e.g. LEDs in red, green and blue). A light fixture
        is turned on or off in accordance with a programmed sequence by alternately
        supplying and interrupting power to the light fixture. For example, as shown in
        FIG. 1, a light fixture [] has an array of LEDs controlled by a micro- 35 processor.
        Each light fixture has a power relay [] for interrupting power from a power
        supply.

               It is desirable to provide a programmable lighting system where the lights
        may turn on or off, change color and brightness, and/or appear to move, according
        to programmed sequences (including user-defined sequences) that do not depend
        on power interruption.

(Id., at 1:23-42.)

        30.      In other words, the '314 Patent claims to disclose an improvement over a light

system where the light functions are controlled by on/off power interruptions as disclosed and

claimed in the '291 Patent.      In fact, the '314 Patent discloses Love's '291 Patent as a cited

reference and was included in the '314 Patent application Information Disclosure Statement by

the applicant.

        31.      The '314 Patent lists six inventors: Gilbert Conover, Kevin Potucek, Lloyd

Slonim, Carl Brunetti, Joseph Gonsalves, and Paul Canavan. Upon information and belief, at

least Messrs. Potucek, Brunetti, and Gonsalves were Hayward employees at the time of the '314

Patent application filing and prosecution.

        32.      Hayward is the assignee of U.S. Patent No. 10,057,964.              (See Exhibit 6,

incorporated herein by reference, "the '964 Patent".) The '964 Patent issued from Application

No. 15/050,207 filed on February 22, 2016 and is a continuation of application 14/790,956 filed

July 2, 2015. The '956 Patent and its applications thus post-date the '291 Patent.




                                                 10
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 11 of 17 PageID: 11



        33.     The '964 Patent is entitled "Lighting System for an Environment and a Control

Module for Use Therein" and is directed towards "a lighting system including a line control

module for controlling operation of the light modules based on interruption of power to the light

modules." (Exh. 6, at 1:17-20.)

        34.     The '964 Patent "Background" states:

                Lighting systems for residential and commercial aquatic environments
        (e.g., pool, spa, water parks, etc.) are becoming increasingly sophisticated. In
        some instances, lights in a lighting system can output different colors that can be
        used to generate a variety of "light shows," which, as used herein, refers to the
        ability of the lights to output color(s) either statically or dynamically over time. . .
        .

                One approach to controlling which light show is output by the lights
        includes connecting the lights to a manual switch, such as a conventional wall
        mounted light switch. To control which light show is output by the lights, the user
        manually cycles the switch between its on and off position. For example, each
        time the user cycles the power to the lights by turning the light switch off and then
        on, the lights can increment to the next light show that can be output by the lights.
        As a result, a user may have to cycle the power several times to select a desired
        light show to be output by the lights . . . .

(Id., at 1:24-43.)

        35.     The '964 Patent "Detailed Description" states:

                Exemplary embodiments of the present disclosure are directed to a
        lighting system and components thereof including, for example, a line control
        module and light modules. The line control module can control an operation of
        light modules in the lighting system. In exemplary embodiments, the line control
        module can control an operation of light modules by cycling the power to the light
        modules (e.g., disconnecting and connecting the light modules to a power source)
        according to one or more sets of commands. The sets of commands can determine
        how many times the line control module toggles the power to light modules
        and/or how long power to the light modules is interrupted (e.g., disconnected
        from the power source) by the line control module each time the power is toggled.

(Id., at 3:55-4:1.)

        36.     In other words, the '964 Patent claims a lighting control system that automates the

on/off power interruptions that is the claimed control system for the lighting units in the '291



                                                  11
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 12 of 17 PageID: 12



Patent.     In fact, the '964 Patent discloses Love's '291 Patent as a cited reference and was

included in the '314 Patent application Information Disclosure Statement by the applicant.

          37.   The '964 Patent application lists five inventors: Danny Raposo, James Carter,

Gregory Fourneir, James Murdock, and Kevin Potucek. Upon information and belief, all of the

listed inventors were Hayward employees at the time of the '964 Patent application filing and

prosecution.

          38.   Therefore, Hayward employees allegedly invented controllers designed to control

lights disclosed and claimed in the '291 Patent and cited to Love's '291 Patent as a background

reference for the lights that are controlled by Hayward's inventions in the '316 and '964 Patents.

Hayward then turned around and manufactured, sold, and offered for sale those lights disclosed

and claimed by the '291 Patent. Hayward never had a license or permission to practice the '291

Patent. Thus, Hayward knowingly manufactured, sold, and offered for sale Accused Products

infringing the '291 Patent.

          39.   Mr. Potucek is a listed inventor on both the '316 and '964 Patents, and upon

information and belief, has been an employee of Hayward from 2004 to the present. Mr.

Potucek is also a listed inventor of U.S. Patent No. 7,514,884. (See Exhibit 7, incorporated

herein by reference, "the '884 Patent.") The '884 Patent issued from Application No. 10/974,208

filed on April 28, 2005 and provisional patent Application No. 60/515,162 filed on October 28,

2003, issued on April 7, 2009. The '884 Patent is entitled "Microprocessor Controlled Time

Domain Switching of Color-Changing Lights" and is directed towards "A lighting system

controller comprising a switch connected to a lighting fixture configured to be controlled by time

domain switching, and a processor capable of actuating said switch so as to achieve time domain

switching of the lighting fixture." (Id. at Abstract.)




                                                 12
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 13 of 17 PageID: 13



       40.      The '884 Patent application included 35 separate claims and did not disclose the

'291 Patent in the Information Disclosure Statement as a prior art reference. The 10/974,208

application's Background of Invention section states:

       For some color changing lights, color control can be achieved by manually
       interrupting power to the light's internal microprocessor which activates the color
       changing mechanism.
Claim 1 of the application as filed read:

       A lighting system controller, comprising: a switch connected to a lighting fixture
       configured to be controlled by time domain switching; and a processor adapted
       for actuating said switch so as to achieve time domain switching of the lighting
       fixture.

Claim 15 of the application read:

       A lighting system controller, comprising: a first switch connected to a first load; a
       second switch connected to a second load; and a processor adapted for
       independently controlling said first switch and said second switch in a manner
       capable of providing time domain switching of one or both of said first load and
       said second load.

       41.      In review, the USPTO patent examiner cited to the '291 Patent and rejected these

claims (and others) stating that "Love discloses the claimed invention . . . ." In attempts to

overcome this rejection, the applicants amended Claim 1 by limiting it to include a user interface

for receiving input from a user and limiting Claims 1 and 15 by specifying the processor is

"external to said lighting unit." The applicants argued that these amendments overcame the '291

Patent because the '291 Patent teaches that the controller is "part of the lighting assembly,

because they are part of the same circuit board . . . . Thus, claims 1 and 15 are patentable over

[Love]."     In sum, the patent examiner rejected the original claims as being disclosed and

described by the '291 Patent, and the applicants attempted to overcome this rejection by

specifying that the microprocessor is housed within an external controller.




                                                13
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 14 of 17 PageID: 14



       42.     The Accused Products manufactured, sold, and offered for sale by Hayward all

have circuit board-mounted microprocessor controllers within the lighting unit and are controlled

by on/off power cycling as claimed in by the '291 Patent. Upon information and belief, Mr.

Potucek was an employee of Hayward at the time and likely knew of this rejection and its bases.

In other words, through the course of seeking and obtaining the '884 Patent, the applicants (one

of whom became a Hayward employee) attempted to patent the invention disclosed in the '291

Patent. Hayward nevertheless proceeded to knowingly and willfully manufacture, offer for sale,

and sell the Accused Products that infringe the '291 Patent.

       43.     On March 7, 2018, counsel for ALT sent Hayward a letter attaching a courtesy

copy of a complaint in a separate lawsuit for infringement of the '291 Patent against a retailer for

selling, in part, ColorLogic model lights (Aqua Lighting Technologies, LLC v. Leslie's Poolmart,

Inc., U.S. District Court, District of Arizona, 18-cv-00666-ESW). The letter stated:

       ALT has filed suit against Leslie’s alleging infringement of the ‘291 Patent for
       offering for sale and selling various spa and pool lighting fixtures which read on
       the ‘291 Patent. The reason we notify you of the above-referenced matter is that
       the infringing products include Hayward Pool Products, Inc.’s (“Hayward”)
       ColorLogic models.

Nonetheless, Hayward has continued to knowingly and willfully manufacture, offer for sale, and

sell the Accused Products that infringe the '291 Patent.

                                  IV.    CLAIM FOR RELIEF
                                 (Infringement of the '291 Patent)

       44.     ALT incorporates paragraphs 1 through 43 as though fully set forth herein.

       45.     ALT owns the '291 Patent, which was duly and legally issued. By its ownership

of the '291 Patent, ALT has the right to sue for infringement.

       46.     Hayward has directly infringed one or more claims of the '291 Patent, including

but not limited to Claims 1-4, 7, and 9-13 in violation of 35 U.S.C. § 271(a), (b), and/or (c) by



                                                14
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 15 of 17 PageID: 15



making, using, importing, selling and/or offering for sale certain underwater LED color lighting

assemblies and/or actively and knowingly inducing infringement and/or contributing to

infringement of the '291 Patent by its customers to whom it supplies the infringing underwater

LED color lighting assemblies.

        47.      Hayward has and is continuing to infringe, both literally and through the doctrine

of equivalents, claims of the '291 Patent.

        48.      Hayward has never had a license or permission to practice the '291 Patent.

        49.      Hayward was aware of the '291 Patent prior to manufacturing and selling

supplying infringing fixtures. Hayward knew that the Accused Products infringed the '291

Patent. Hayward's infringement of the '291 Patent was willful and in wanton disregard for ALT's

patent rights.

                                 V.      PRAYER FOR RELIEF

        WHEREFORE, ALT prays for judgment in its favor and against Hayward as follows:

        A.       That Hayward, its officers, directors, agents, servants, employees, privies,

representatives, attorneys, parent and subsidiary corporations or other related entities, successors,

assigns, licensees, retail distributors, and all persons in active concert or participation with any of

them, be permanently enjoined from directly or indirectly infringing, inducing others to infringe

and/or contributing to the infringement of the '291 Patent;

        B.       That ALT be awarded damages in an amount to be determined at trial for

Hayward's infringing activities which are at least a reasonable royalty;

        C.       That ALT be awarded treble damages by reason of the willful, wanton, and

deliberate nature of Hayward's infringement pursuant to 35 U.S.C. § 284;

        D.       That ALT be awarded punitive damages;




                                                  15
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 16 of 17 PageID: 16



        E.    That ALT be awarded pre-judgment and post-judgment interest;

        F.    That ALT be awarded costs and expenses of suit, including expert witness fees;

        G.    That Hayward be required to account for all gains, profits, advantages, and unjust

enrichment derived from its violations of law; and

        H.    That ALT be awarded other and further relief as the Court deems appropriate at

just.




                                               16
Case 2:19-cv-08230-MCA-SCM Document 1 Filed 03/08/19 Page 17 of 17 PageID: 17



                                   VI. JURY DEMAND

      ALT hereby demands a jury trial on issues so triable.

                                   Respectfully submitted,


Dated: March 8, 2019               By:     s/Daniel E. Bryer
                                           Daniel E. Bryer
                                                  dbryer@rc.com
                                           ROBINSON COLE
                                           Chrysler East Building
                                           666 Third Avenue, 20th Floor
                                           New York, NY 10017
                                           Phone: 212-451-2929
                                           Facsimile: 212-451-2999

                                           Robert R. Brunelli (to be admitted pro hac vice)
                                                  rbrunelli@sheridanross.com
                                           Matthew C. Miller (to be admitted pro hac vice)
                                                  mmiller@sheridanross.com
                                           SHERIDAN ROSS P.C.
                                           1560 Broadway, Suite 1200
                                           Denver, Colorado 80202
                                           Phone: 303-863-9700
                                           Facsimile: 303-863-0223
                                           E-Mail: litigation@sheridanross.com

                                           ATTORNEYS FOR PLAINTIFF
                                           AQUA LIGHTING TECHNOLOGIES, LLC




                                             17
